DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for No. 16815854 on August 05, 2021. Please note claims 1, 5, 7-13, 17, 19 and 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 5, 7-10, 13, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (US 20190354789 A1) in view of Sun et al. (US 20190172887 A1).

Regarding claim 1 (Currently Amended), Gu discloses: A display panel (Figs. 2, discloses the touch display panel 200), comprising: 
a display area including a photosensitive area (Figs. 2, [0039], [0053], discloses the display unit 201 of touch panel 200 includes fingerprint recognition sensor 230 (i. e., photosensitive sensor). Examiner reads touch panel 200 area as display area and display unit 201 area/surface comprising fingerprint recognition sensor 230 area/surface on touch panel 200 as photosensitive area. See annotated Fig. 2A below); and 
a plurality of pixel units arranged in an array in the photosensitive area (Figs. 2, [0038], discloses the plurality of pixels 201p are arranged on display unit 201 comprising photosensitive area of touch panel 200), wherein a light transmitting hole is provided between adjacent pixel units in the photosensitive area (Figs. 2, [0038], discloses at least via hole 220 is disposed between two adjacent pixel units in display unit 201 of touch panel 200).  
wherein the light transmitting hole penetrates through a non-transparent film layer in the display panel (Figs. 2, [0043], discloses via hole 220 is formed in the light shielding member 204 of touch panel 200); wherein the display panel is an organic light emitting diode (OLED) display panel (Figs. 2, [0037], [0042], discloses the pixel units of the touch panel being Organic Light-Emitting Diodes (OLEDs)).  
	Gu does not explicitly teach wherein the OLED display panel comprises a pixel defining layer, a cathode layer, an electron transport layer, an organic light emitting layer, a hole transport layer, an anode layer, and a protective layer in a stacked arrangement, and the light transmitting hole penetrates through the pixel defining layer and the hole transport layer; and wherein a light shielding film is disposed on side walls of the pixel defining layer and the hole transport layer in the light transmitting hole.
(Fig. 4, [0063], pixel defining layer 60), a cathode layer (Fig. 4, [0050], cathode 203), an electron transport layer (Fig. 4, [0050], electron transport layer disposed between the anode 201 and the cathode 203), an organic light emitting layer (Fig. 4, [0050], light-emitting layer 202), a hole transport layer (Fig. 4, [0050], hole transport layer), an anode layer (Fig. 4, [0050], anode 201), and a protective layer in a stacked arrangement (Fig. 4, substrate 10 in stacked arrangement as shown in figure), and the light transmitting hole penetrates through the pixel defining layer and the hole transport layer (Fig. 4, [0050], imaging hole 301 penetrates through the pixel defining layer 60 and hole transport layer disposed between the anode 201 and cathode 203 of the light-emitting device 20); and wherein a light shielding film is disposed on side walls of the pixel defining layer and the hole transport layer in the light transmitting hole (Figs. 4-6, [0050], [0067]-[0068], discloses the hole transport layer is disposed between the anode 201 and the cathode 203 and  light-shielding layer 30 described above comprises a planarization layer 50 and/or a pixel defining layer 60, imaging holes 301 can be formed on the planarization layer 50 and/or the pixel defining layer 60 in an exposure development process after the planarization layer 50 and/or the pixel defining layer 60 are formed, as such configuration light-shielding layer forms a side wall of the pixel defining layer and the hole transport layer in the light transmitting hole as illustrated in figures and descriptions).
Therefore, in view of teachings of Gu and Sun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel as taught by Gu with wherein the OLED display panel comprises a pixel defining layer, a cathode layer, an electron transport layer, an organic light emitting layer, a hole transport layer, an anode layer, and a protective layer in a stacked arrangement, and the light transmitting hole 


    PNG
    media_image1.png
    354
    473
    media_image1.png
    Greyscale

					
Gu, Fig. 2A, annotated
claim 5 (Currently Amended), Gu in view of Sun teaches the limitations of parent claim 1. Gu further teaches wherein a light shielding layer is disposed on an inner side surface of the display panel (Fig. 2D, [0043], discloses the light shielding member 204 disposed on an inner side surface of touch panel 200), the vial hole (Fig. 2D, [0043], via hole 220) is disposed in the light shielding layer to correspond to the light transmitting hole, and the inner side surface and a light-exiting surface of the display panel are two opposite surfaces of the display panel (Fig. 2D, light shielding member 204 disposed on surface of gate insulating layer 202 and divergent light exiting surface of gate insulating layer 202 are two opposite surfaces of touch panel 200).  

Regarding claim 7 (Original), Gu in view of Sun teaches the limitations of parent claim 1. Gu further teaches, wherein a strip-shaped area is located between the adjacent pixel units, and a plurality of light transmitting holes are spaced apart in a longitudinal direction of the strip-shaped area (see annotated Fig. 2A above, the plurality of light transmitting a via holes are spaced apart in a longitudinal direction of strip-shaped area as illustrated in figure).  

Regarding claim 8 (Original), Gu in view of Sun teaches the limitations of parent claim 1. Gu further teaches wherein the light transmitting hole is a circular hole (Figs. 2, [0019], discloses a diameter of via hole is in a range of about 5 .mu.m to 50 .mu.m). Gu further teaches a circular hole in strip-shaped area as shown in annotated fig. 2 above, except for claimed a diameter being 1/3-2/3 of a minimum width of the strip-shaped area.  However, it would have been an obvious matter of design choice to change a diameter being 1/3-2/3 of a minimum width of the strip-shaped area, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

claim 9 (Original), Gu in view of Sun teaches the limitations of parent claim 7. Gu further teaches a diameter of via hole is in a range of about 5 .mu.m to 50 .mu.m. and the spacing H between adjacent via holes is in a range of about 1 mm to 5 mm (Figs. 2, [0018], [0019], [0052]), except for claimed a distance between adjacent light transmitting holes is 50%-100% of the diameter of the light transmitting hole. However, it would have been an obvious matter of design choice to change a distance between adjacent light transmitting holes is 50%-100% of the diameter of the light transmitting hole, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 10 (Currently Amended), Gu discloses: A terminal device (Figs. 2, discloses the touch display panel 200), comprising: 
a display panel (Figs. 2, touch panel 200), wherein the display panel includes a display area that further includes a photosensitive area (Figs. 2, [0039], [0053], discloses the display unit 201 of touch panel 200 includes fingerprint recognition sensor 230 (i. e., photosensitive sensor). Examiner reads touch panel 200 area as display area and display unit 201 area/surface comprising fingerprint recognition sensor 230 area/surface on touch panel 200 as photosensitive area. See annotated Fig. 2A above); and a plurality of pixel units arranged in an array in the photosensitive area (Figs, 2, plurality of pixels 201p are arranged in matrix in display area that includes photosensitive sensor of touch panel 200), a light transmitting hole being provided between adjacent pixel units in the photosensitive area (Figs. 2, [0038], discloses at least via hole 220 is disposed between two adjacent pixel units in display unit 201 of touch panel 200); and 
a photosensitive element disposed on a first side of the display panel (Fig. 2D, [0039], [0053], discloses fingerprint recognition sensor 230 (i. e., photosensitive sensor) is disposed on the bottom surface of the touch panel 200), wherein the first side is a side facing (Fig. 2D, examiner reads a side facing away from the light exiting surface via hole 220 of the touch panel 200 as first side), and an orthographic projection of the photosensitive element on the light-exiting surface is in the photosensitive area (Figs. 2, orthographic projection surface of fingerprint recognition sensor 230 (i. e., photosensitive sensor) on the light-exiting surface through a via hole 220 on display unit 201 of touch panel 200).  
wherein the light transmitting hole penetrates through a non-transparent film layer in the display panel (Figs. 2, [0043], discloses via hole 220 is formed in the light shielding member 204 of touch panel 200); wherein the display panel is an organic light emitting diode (OLED) display panel (Figs. 2, [0037], [0042], discloses the pixel units of the touch panel being Organic Light-Emitting Diodes (OLEDs)).  
	Gu does not explicitly teach wherein the OLED display panel comprises a pixel defining layer, a cathode layer, an electron transport layer, an organic light emitting layer, a hole transport layer, an anode layer, and a protective layer in a stacked arrangement, and the light transmitting hole penetrates through the pixel defining layer and the hole transport layer; and wherein a light shielding film is disposed on side walls of the pixel defining layer and the hole transport layer in the light transmitting hole.
However, in the same field of endeavor of display device comprising photosensor for detecting the fingerprint of the user, Sun teaches wherein the OLED display panel comprises a pixel defining layer (Fig. 4, [0063], pixel defining layer 60), a cathode layer (Fig. 4, [0050], cathode 203), an electron transport layer (Fig. 4, [0050], electron transport layer disposed between the anode 201 and the cathode 203), an organic light emitting layer (Fig. 4, [0050], light-emitting layer 202), a hole transport layer (Fig. 4, [0050], hole transport layer), an anode layer (Fig. 4, [0050], anode 201), and a protective layer in a stacked arrangement (Fig. 4, substrate 10 in stacked arrangement as shown in figure), and the light transmitting hole penetrates through the pixel defining layer and the hole transport layer (Fig. 4, [0050], imaging hole 301 penetrates through the pixel defining layer 60 and hole transport layer disposed between the anode 201 and cathode 203 of the light-emitting device 20); and wherein a light shielding film is disposed on side walls of the pixel defining layer and the hole transport layer in the light transmitting hole (Figs. 4-6, [0050], [0067]-[0068], discloses the hole transport layer is disposed between the anode 201 and the cathode 203 and  light-shielding layer 30 described above comprises a planarization layer 50 and/or a pixel defining layer 60, imaging holes 301 can be formed on the planarization layer 50 and/or the pixel defining layer 60 in an exposure development process after the planarization layer 50 and/or the pixel defining layer 60 are formed, as such configuration light-shielding layer forms a side wall of the pixel defining layer and the hole transport layer in the light transmitting hole as illustrated in figures and descriptions).
Therefore, in view of teachings of Gu and Sun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel as taught by Gu with wherein the OLED display panel comprises a pixel defining layer, a cathode layer, an electron transport layer, an organic light emitting layer, a hole transport layer, an anode layer, and a protective layer in a stacked arrangement, and the light transmitting hole penetrates through the pixel defining layer and the hole transport layer; and wherein a light shielding film is disposed on side walls of the pixel defining layer and the hole transport layer in the light transmitting hole as taught by Sun in order to prevent the lights irradiating to the pattern recognition layer through a portion of the light-shielding layer other than the imaging holes, thereby eliminating the stray lights on the pattern recognition layer, and ensuring that the pattern of the to-be-recognized body REC is clear, which is advantageous to the accuracy of pattern recognition (Sun, [0101]).

Regarding claim 13 (Original), Gu in view of Sun teaches the limitations of parent claim 10. Gu further teaches wherein the photosensitive element comprises at least one of a camera  (Figs. 2, [0040], discloses the fingerprint recognition sensor 230 is disposed on one side of the display unit 201).  
	
Regarding claims 17, 19 and 20: claims 17, 19 and 20 each recites the similar limitations as in claims 5, 7 and 8 respectively. Therefore, claims 17, 19 and 20 are also rejected on the same ground of obviousness as used above for claims 5, 7 and 8 respectively.

6.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 20190354789 A1) in view of Sun et al. (US 20190172887 A1), further in view of Haddad et al. (US 20190311176 A1).

Regarding claim 11 (Original), Gu in view of Sun teaches the limitations of parent claim 10. Gu in view of Sun does not seem to explicitly teach a processor configured to perform filtering processing on an electrical signal generated by the photosensitive element.
However, in the same field of endeavor of display device comprising photosensor for detecting the fingerprint of the user, Haddad teaches a processor configured to perform filtering processing on an electrical signal generated by the photosensitive element (Fig. 1, Fig. 3, [0033] discloses the processor 232 electrically connected with display 202 and optical sensor 220. [0084] discloses the processor 132 performing image/signal filtering process for determining the full fingerprint image based on the signal/light received from the optical sensor 220).  
Therefore, in view of teachings of Gu, Sun and Haddad, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display panel as taught by Gu (as modified by Sun) with processor configured to perform filtering processing on an electrical signal generated by the photosensitive element as taught by 

Regarding claim 12 (Original), Gu in view of Sun and Haddad teaches the limitations of parent claim 11. Haddad further teaches wherein the processor is further configured Attorney Docket No. 12314.0381to perform differential processing on the electrical signal generated by the photosensitive element and a preset signal, the preset signal being an electrical signal generated when the photosensitive element receives only light generated by the display panel (Fig. 1, Fig. 3, [0033], [0041] discloses method for determining the ridge or valley of the fingerprint based on the FTIR. The processor 232 electrically connected with display 202 and optical sensor 220, and the optical sensor of the fingerprint reader includes an array of photosensors for detecting light reflected from the display's transparent cover (e.g., glass or plastic). The reflected light detected by the array of photosensors varies in intensity according to the principle of FTIR. The variations in light intensity detected by the photosensors correspond to variations in skin features of a finger (e.g., ridges and valleys) when the finger contacts the transparent cover of the display during a fingerprint reading operation. [0084] discloses the processor 132 performing image/signal filtering process for determining the full fingerprint image. Examiner reads image/signal reads form the optical sensor when finger out of the touch surface as preset signal).
Therefore, in view of teachings of Gu, Sun and Haddad, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display panel as taught by Gu (as modified by Sun) with the processor is further configured Attorney Docket No. 12314.0381to perform differential processing on the electrical signal generated by the photosensitive element and a preset signal, the preset signal being an electrical signal generated when the photosensitive element receives only light generated by the display panel as suggested by Haddad in order to remove signal noise and smooth or sharpen the image of the fingerprint detected.
Response to Arguments
7. 	Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the amended claims. Specifically applicant argues that Gu in view of Sun does not teach the amended limitations “wherein a light shielding film is disposed on side walls of the pixel defining layer and the hole transport layer in the light transmitting hole”. Examiner respectfully disagrees. Sun teaches the hole transport layer is disposed between the anode 201 and the cathode 203 and  light-shielding layer 30 comprises a planarization layer 50 and/or a pixel defining layer 60, imaging holes 301 can be formed on the planarization layer 50 and/or the pixel defining layer 60 in an exposure development process after the planarization layer 50 and/or the pixel defining layer 60 are formed, as such configuration light-shielding layer forms a side wall of the pixel defining layer and the hole transport layer in the light transmitting hole as illustrated in figures and corresponding descriptions (Figs. 4-6, [0050], [0067]-[0068]).
See above rejections for full detail.


Conclusion
8.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (US 20190050621 A1) teaches similar invention of a plurality of through-holes 400 penetrating the isolation layer and the insulation layer and photosensitive sensor  may be provided at the opening of a through-hole in optical fingerprint recognition OLED display device (see Fig. 4, Fig. 5).
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693